COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Frank
UNPUBLISHED



              INOVA LOUDOUN HOSPITAL AND
               INOVA HEALTH SYSTEMS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1612-14-4                                         PER CURIAM
                                                                                 MARCH 17, 2015
              NAJAT CHEMLALI GOODE


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joshua M. Wulf; David A. Obuchowicz; Midkiff, Muncie & Ross,
                               P.C., on brief), for appellants.

                               (David B. Vermont; Ashcraft & Gerel, LLP, on brief), for appellee.


                     Inova Loudoun Hospital (employer) appeals from an August 4, 2014 order of the

              Workers’ Compensation Commission affirming a deputy commissioner’s opinion finding that

              Najat Chemlali Goode (claimant) proved injuries by accident to her neck and upper back, that

              her medical treatment and disability were causally related to the accident, and that she had

              ongoing partial work incapacity related to the accident. On appeal, employer contends the

              commission erred by (1) finding “claimant injured her neck and upper back in the February 26,

              2013 accident,” (2) finding “claimant’s medical treatment from March 12, 2013 and thereafter

              was causally related to the February 26, 2013 accident,” and (3) “presum[ing] that the claimant

              remained partially disabled after January 28, 2014 . . . .”

                     Upon reviewing the record and the parties’ briefs, we conclude that this appeal is without

              merit. Accordingly, we summarily affirm the commission’s decision. Rule 5A:27. We affirm

              for the reasons stated by the commission in its final opinion. See Goode v. Inova Loudoun

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Hosp., JCN VA00000748079 (Aug. 4, 2014). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-